Citation Nr: 0716389	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-37 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to 
November 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied the veteran's claim of 
entitlement to service connection for asthma.  The veteran 
perfected a timely appeal of this determination to the Board.  
A hearing was conducted before the Board in November 2005.

In July 2006, the Board remanded this matter for additional 
development and adjudication.  This having been completed the 
case has been returned to the Board.


FINDINGS OF FACT

The evidence of record does not demonstrate that the veteran 
developed a lung condition, to include asthma, during service 
or as a result of active service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a lung condition, to include asthma, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in January 2003 and July 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim, including notice that a 
disability rating and effective date will be assigned if the 
claim is allowed, as well as the type of evidence VA would 
assist in obtaining.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was also generally informed that he 
should send to VA evidence in his possession that pertains to 
the claim, and advised of the basic law and regulations 
governing the claim, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the veteran's 
behalf), and provided the basis for the decisions regarding 
the claim.  In addition, the RO provided the veteran with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claim, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records, a VA examination, the 
veteran's testimony before the Board, a response from the 
Social Security Administration, and statements submitted by 
the veteran and his representative in support of the claim.  
In addition, the Board also notes that this case was remanded 
for additional development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.	Entitlement to service connection.

Service connection may be established for a disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be established for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed as having 
asthma.  Therefore, although the Board has reviewed the lay 
and medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
current disability is related to a disease or injury in 
service.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

In this case, the veteran asserts that service connection is 
warranted for a lung disability due to in-service exposure to 
asbestos.  In this regard, the Board notes that the veteran 
served in the Navy from August 1958 to November 1961.  He was 
assigned to the USS Braine (DD 630).  In this regard, the 
veteran reports that, in service, he wrapped steam pipes that 
were composed of asbestos.  He stated that he wore no mask or 
protective devices.  The veteran's service records show that 
the veteran had foreign and/or sea service of two years and 
eleven months.  The Board further observes that the ships 
used by the Navy during the veteran's period of service 
generally contained asbestos and that VA has recognized that 
high exposure to asbestos and a high prevalence of disease 
have been found in insulation and shipyard workers.  

The record also shows that the veteran smoked cigarettes for 
several years.  In this regard, VA has recognized that the 
risk of developing lung cancer is increased in cigarette 
smokers who have had asbestos exposure.   See Veterans 
Benefits Administration Manual M21-1, part VI, (Manual) 
paragraph 7.21(b)(2).  

The medical evidence in this case consists of the veteran's 
service medical records, post-service private and VA 
treatment records, and a VA examination in connection with 
the veteran's claim.  

The veteran's service medical records contain several notes 
indicating that the veteran sought treatment for inability to 
breathe freely.  The veteran was found to have right septal 
deflection.  Routine laboratory studies and a chest x-ray 
were within normal limits.  A septectomy was performed in 
March 1960.  Records also indicate that the veteran was seen 
in October 1961 for deformity of the nose, external, 
traumatic.  He underwent a rhinoplasty in October 1961. The 
veteran's separation examination found the veteran to be 
normal in all respects.

In order to determine whether the veteran has a lung 
condition, to include asthma and/or asbestosis, that is 
related to his service, the veteran was afforded a VA 
examination in September 2004.  The examiner indicated that 
the veteran's claims file had been reviewed in connection 
with the examination.  The veteran's medical history was 
reviewed.  The veteran reported that he had some exposure to 
asbestos in the Navy.  The veteran complained of chronic 
shortness of breath and exertional breathlessness.  The 
examiner noted that a CAT scan of the veteran's chest dated 
in November 2002 indicated pleural plaques characteristic of 
remote asbestos exposure.  This scan also indicated a 
solitary pulmonary nodule 1.1cm in diameter, right upper 
lobe.  After examination, the examiner indicated that the 
veteran had been diagnosed with asthma.  The examiner noted 
that the veteran had a history of exposure to asbestos in the 
Navy and a CT scan suggestive of asbestos exposure.  The 
examiner also noted that the veteran's service medical 
records were negative for any lung infections or conditions.  
Besides the foregoing, however, the examiner stated that 
there was no additional evidence to support the current 
condition as related to his exposure in the military.  The 
examiner stated in sum, "[t]he asthmatic condition that [the 
veteran] currently has is not a direct result of his asbestos 
exposure.  Therefore, it is not likely that his current 
condition is related t his military service."  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and therefore, the appeal must be denied.  In this regard, 
the Board notes that the VA examiner, who examined the 
veteran and his claims file in connection with the claim, 
found that the veteran's current lung condition, asthma, is 
not related to his military service.  In this regard, the 
Board does not question the sincerity of the veteran's 
conviction that he has a lung disorder that is related to or 
had its onset during service, and particularly to his 
reported in-service asbestos exposure.  The Board points out 
however that, as a lay person, the veteran is not competent 
to establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for a lung condition, to include asthma, 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


